DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 18, 19, 23, 27, 28 and 32-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hidaka (US PG Pub 2002/0057593).
Regarding claim 18, figure 4 of Hidaka teaches a magnetic random access memory (MRAM) circuit comprising:
a cell border defining a horizontal outer perimeter of a layout of the MRAM circuit;
a horizontal plane center within the cell border (figure 2, ¶ 144); 
a bottom electrode (140) located entirely within the cell border;
a magnetic tunnel junction (MTJ) structure located in the cell and above the bottom electrode; and
an access transistor including a first terminal (110), a second terminal (120), and a gate terminal (130);
wherein:

the bottom electrode comprises a shape enabling the MTJ structure to be centered within the cell border with respect to the horizontal plane center (see figure); and
the bottom electrode is not centered at the horizontal plane center.
Regarding claims 19, figure 4 of Hidaka discloses a ratio of a length of the bottom electrode (140) along an axis to a length of the MTJ structure along the same axis is equal to or greater than 1.9 (see figure).
Regarding claim 23, Hidaka as noted in the above rejections disclose the entire claimed invention.
Regarding claims 27 and 28, the prior art device has the same structure as claimed and this will be taking as possessing the same functionality as claimed.
Regarding claim 32, figure 4 of Hidaka discloses the horizontal plane center divides a length of the cell border in half.
Regarding claim 33, figure 4 of Hidaka discloses the shape of the bottom electrode comprises a length spanning from a location of an interface via to the horizontal plane center.
Regarding claim 34, figure 4 of Hidaka discloses the location of the interface via being closer to the cell border than to the horizontal center.
Regarding claims 35-37, Hidaka as noted in the above rejections disclose the entire claimed invention and further discloses a plurality of cells (see figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are 

Claims 20-22, 24-26, 29-31, 38 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Asao.
Regarding claims 20-22 and 24-26, Hidaka does not explicitly disclose the ratio is 2.1, 1.9 or 2.0.
However, it would have been obvious to form the device with a ratio within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 29-31, Hidaka does not explicitly disclose the MTJ size.
However, it would have been obvious to form the the MTH at a size within the claimed range, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Regarding claims 38 and 39, Hidaka does not explicitly disclose the claimed cell border dimensions.
However, it would have been obvious to form the device with cell border dimentions within the claimed ranges, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/606,973. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 18-37, claims 1-5 of the conflicting patent disclose the entire claimed invention.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicants argue that Hidaka is devoid of the claimed “cell border defining a horizontal outer perimeter… horizontal plane center within the cell border…centered within the cell border with respect to the horizontal plane center”.
However, the claim does not specifically set forth what physically delineates a cell border.  Looking at figure 3 which has been annotated in applicant’s response, the “border” seems to be simply lines drawn around the MTJ structure for illustrative purposes.  There do not appear to be 
For at least the aforementioned reasons, the rejection is deemed proper and made final.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/
Primary Examiner, Art Unit 2895